Citation Nr: 1504790	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-35 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for ulcerative colitis, to include as secondary to herbicide agents.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from November 1967 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in August 2013 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.


FINDINGS OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's ulcerative colitis was caused by herbicide exposure during military service.


CONCLUSION OF LAW

The criteria for service connection for ulcerative colitis have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

If a veteran was exposed to an herbicide agent, to include Agent Orange, during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2014).  Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  Thus, a presumption of service connection arises for a veteran who is presumed exposed to Agent Orange and develops one of the identified conditions.

The Veteran's service personnel records show that he served on the USS White River.  The RO verified that during the Veteran's service on the USS White River, it operated on the inland waterways of Vietnam.  Therefore, the Veteran is presumed to have been exposed to herbicide agents.  See 38 C.F.R. § 3.307; Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Service connection for ulcerative colitis is not available on a presumptive basis due to exposure to herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309.  

In addition to the presumption of service connection under 38 C.F.R. §§ 3.307 and 3.309, service connection for a disability claimed as due to herbicide exposure may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b), 1116, and 38 C.F.R. § 3.303.  

The service treatment records do not show any complaints, treatment or diagnoses related to ulcerative colitis.  March 2004 VA treatment records state that the Veteran had an 11 year history of ulcerative colitis, for which he used mesalamine.

Nadim Salfiti, M.D., a private physician, wrote in November 2011 that the Veteran had been a patient for two years and had moderate to severe chronic ulcerative colitis that required long-term medical therapy.  Dr. Salfiti wrote that the "cause of ulcerative colitis is not yet known, but is believed to be due to an environmental trigger in those with a predisposition to developing it."

In January 2012, Stephen Rudolph, M.D., a private gastroenterologist, wrote that he treated the Veteran for severe left-sided ulcerative colitis, which began over 20 years before.  Dr. Rudolph wrote that ulcerative colitis was an "autoimmune disorder of unclear etiology.  Like most autoimmune disorders, there is typically believed to be an inciting factor or stimulus that causes the disease process to become activated.  Once activated, the autoimmune process cannot be turned off and requires chronic immune regulation.  [The Veteran's] colitis symptoms began shortly after returning from service . . . in Vietnam."  Dr. Rudolph continued that there "is a substantive body of literature recently implicating . . . dioxins in many disease processes, including notably, autoimmune disorders."  In his opinion, the Veteran's ulcerative colitis was at least as likely as not caused by or the result of exposure to herbicides, such as Agent Orange.

The Veteran had a VA intestinal conditions examination in May 2012 at which he was diagnosed with ulcerative colitis.  He said that treatment had improved his quality of life but that he still had to be near a bathroom.  In addition, activities that increased intra-abdominal pressure, such as heavy lifting, caused stool seepage.  Noting that ulcerative colitis was not a presumed condition for Agent Orange, the  examiner stated that there were no medical studies that identified Agent Orange/dioxins as a causative agent for inflammatory bowel disease.  

A VA physician reviewed the record in October 2012.  The physician opined that the Veteran's ulcerative colitis was not due to herbicide exposure during his military service.  He wrote that the" weight of the scientific literature does not provide probative evidence for a causal nexus between herbicide exposure and ulcerative colitis.  The literature shows that the etiology is unknown.  There is a large genetic component that may be triggered by something in the environment.  No single factor has proven to be the trigger.  Herbicides have not been shown to be a trigger for this disease."   
 
Dr. Salfiti wrote again in August 2013.  In this letter, he noted the Veteran would have been exposed to TCDD as a component of herbicides used in Vietnam, and acknowledged that the exact etiology of ulcerative colitis is not known but the data pointed to it being an autoimmune disorder.  He went on that "there is some research that suggest TCDD, can have an adverse effect on immune responses . . . including loss of mucosa immunity which may play a role in the development of inflammatory disorders of the bowel.  Therefore, it is as likely as not that TCDD could be a risk factor for the development of disorders such as ulcerative colitis and that [the Veteran's] exposure to TCDD did put him at increased risk of development of ulcerative colitis."  

The Veteran testified at that August 2013 Board hearing that he takes immunosuppressants for ulcerative colitis.  He also noted that the May 2012 VA examiner did not discuss that effect of herbicide agents on the immune system.  

It is to be borne in mind that the Board does not resolve questions of science or medicine, but simply weighs the evidence in the particular case before it.  Here the evidence is in relative equipoise on the question of whether this Veteran's exposure to herbicides during service caused him to develop ulcerative colitis.  Accordingly, there is a basis upon which to grant service connection.  As indicated above, it appears there is agreement that ulcerative colitis has a genetic component, and that the disease becomes expressed following an environmental trigger.  The opinions from the private physicians articulate the view that the herbicides to which the Veteran was exposed in service would be one of those triggers.  On the other hand, the VA examiners noted that herbicides have not been shown to be a trigger for the disease.  However, it seems significant that the VA opinions were phrased in a way that was more general in scope, whereas the private opinions were addressing themselves to the circumstances of this particular Veteran.  Notably, the VA examiner's appear to be saying that herbicide exposure has not been shown to be the sole environmental trigger for the disease, which is not necessarily inconsistent with the private physicians views, who seem to indicate that herbicide exposure would be only one of a number of triggers for the disease, with Dr. Rudolph of the view that for this Veteran, it was a primary trigger.  

In any event, these divergent views from equally competent medical professionals place the evidence in equipoise on the question of whether this Veteran's ulcerative colitis may be considered to have been incurred in service.  This raises a reasonable doubt as to the cause of the claimed disability, which doubt must be resolved in the Veteran's favor.  Accordingly, the Veteran's claim for service connection is granted.  


ORDER

Service connection for ulcerative colitis, to include as secondary to herbicide agents, is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


